Per Curiam.
We are of opinion that the complaint states but one cause of action to recover a sum of money payable upon the sale of the premises in question. Two theories, however, are set forth, one whereby a sale by the defendant to the lessee directly or to its agent would obligate defendant to pay $30,000 to the plaintiff, and the other whereby a sale to any other party would obligate defendant to pay $7,500. The amount of damages according to plaintiff’s theories will be dependent upon the verdict on the questions of fact relating to the party to whom the sale was actually, if at all made. For these reasons the judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — Dowling, P. J., Merrell, Martin, O’Malley and Prosicauer, JJ.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event.